Exhibit 99.A News For Immediate Release David Crane and Timothy Probert Named Directors of El Paso Corporation HOUSTON, TEXAS, December 7, 2009—David W. Crane and Timothy J. Probert have been named to the board of directors of El Paso Corporation (NYSE: EP), effective December 4, 2009. Crane, 50, is president, chief executive officer, and a director of NRG Energy and has served in such capacity since December 2003. Prior to joining NRG, he was chief executive officer from January 2003 to November 2003 of International Power plc, a wholesale power generation company in the United Kingdom.He was the company’s chief operating officer from March 2000 through December 2002.
